Gray, J.
It is immaterial whether the indenture sued on can be considered as made according to the statutes of the Commonwealth; for, if not, it is good at common law. Gen. Sts. c. 111, § 23. Lobdell v. Allen, 9 Gray, 381. In either aspect, as the father was entitled to the services of his minor son, and the consideration of the contract therefor moved from him, and the defendants’ covenant was made with him for the payment of wages to ihe son, the father may maintain an action for breach *139of that covenant. Gen. Sts. c. 111, § 14. 2 Walford on Parties, 1135, 1141. Met. Con. 206, 211.
The son’s sickness during the time for which the plaintiff seeks to recover the amount of his wages is agreed not to have been occasioned by his fault. His illness by visitation of God was no breach of his father’s covenant with the defendants that he should “ well and faithfully serve them, and give and devote to them his whole time and labor ” for three years, at the expiration of which he would come of age; and no ground for abatement or diminution, during his life, of the wages which the defendants had covenanted to pay him. The defendants never undertook to terminate the contract while he lived, and it was not determined by the law until his death. Dalt. Just. c. 58, p. 141. Rex v. Christ Church, Burr. Set. Cas. 497. Rex v. Madington, Ib. 677. Cuckson v. Stones, 1 El. & El. 248.

Judgment for the plaintiff.